Clear and convincing evidence supports the finding of permanent neglect against respondent, based on her failure to plan for the future of her children by refusing to comply with the court’s order to enroll in therapy and failing to attend several plan review meetings (see Matter of Keisha LeKeya D., 294 AD2d 161; Matter of Yvonne Cecilea Y., 293 AD2d 423). Notwithstanding the agency’s diligent efforts to encourage and strengthen the parental relationship by urging respondent to follow the court’s directive to attend and complete a course of psychotherapy and to attend the agency’s service plan review meetings consistently, and by providing her with numerous referrals for therapy, attempting to schedule appointments for her initial intake assessments and scheduling regular visits for her with her children, respondent failed to avail herself of the services offered.
*581The record also amply supports Family Court’s finding that it was in the best interests of the children that respondent’s parental rights be terminated and that the children be freed for adoption (see Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Nardelli, J.P., Saxe, Buckley, Ellerin and Marlow, JJ.